The court has care-, fully considered the evidence and briefs of counsel. Inasmuch, however, as the case involves only a dispute as to facts, and no issue of law, it is unnecessary and would be unprofitable to publish an extended opinion.
One Clara E. Bourne bought wood of the plaintiff on the credit of the defendant for the use of the defendant’s uncle. If Mrs. Bourne’s testimony is credited the defendant gave her express authority to' make the purchase. If the defendant’s testimony is to be relied upon she gave no authority to Mrs. Bourne to purchase anything on her account.
The jury heard the testimony and returned a verdict for the plaintiff. The verdict is not manifestly wrong. Motion overruled. Judgment on the verdict.